Citation Nr: 1135140	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from October 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The June 2004 rating decision denied the Veteran's petition to reopen his claim for service connection for a low back disorder and found that new and material evidence had not been submitted.  The February 2006 rating decision denied entitlement to TDIU.  

In response to the June 2004 rating decision, the Veteran filed a timely notice of disagreement (NOD) in July 2004 in which he disagreed with the denial of his claim for service connection for a back disorder and stated that he wished to make a claim for arthritis as "an adjunct condition due to my injuries."  38 C.F.R. § 20.302.  On March 14, 2005, the RO sent the Veteran a letter expressing regret for the delay in processing his NOD, which had been misfiled.  The letter informed the Veteran that the issue accepted for appeal was whether new and material evidence had been submitted to reopen a claim for service connection for a low back disorder.  The Veteran was asked to clarify the bodily location of his arthritis and that, if it was located in an area other than his spine, it would be considered as a new claim.  

On March 15, 2005, the RO issued a statement of the case which denied the Veteran's claim for a low back disorder.  On March 31, 2005, the Veteran's representative submitted a letter which stated, "[a]ttached find additional evidence ... which the [V]eteran requests to be considered in conjunction with his pending appeal concerning increased benefits for his back condition...[i]t is maintained that the evidence submitted is both new and material to the issue in question..." (emphasis added).  On a VA Form 21-4138 attached to the March 31, 2005, statement from his representative, the Veteran stated that, in response to the March 14, 2005, request for clarification, the arthritis was located in his spine.  Liberally construed, the Veteran's representative's language may be interpreted as a desire to continue the appeal for the Veteran's claim for service connection for a low back disorder, and the Board accepts the March 31, 2005, statement as a timely substantive appeal and assumes jurisdiction over the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.  38 C.F.R. § 20.202; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an obligation to assess its own jurisdiction on appealed claims); see, e.g., Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to file a substantive appeal with respect to this claim does not automatically foreclose his appeal, render the claim final, or otherwise deprive the Board of jurisdiction); see, e.g., Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board proceeded to review claims on appeal where no Substantive Appeal was filed, Board implicitly waived the filing requirement of the Substantive Appeal as to those claims).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issues on appeal.  The following further development is required. 

The Veteran filed his claim for TDIU in March 2005, which was over six years ago.  At his November 2005 VA examination, he indicated that he was laid off from his job at a country club, but he also stated that he hoped to return to work in March 2006 or April 2006.  The record has not been developed beyond 2006, and it is unclear whether the Veteran ever began working again.  On remand, the RO should request updated employment information from the Veteran.  

The Board also notes that the most recent VA treatment records in the Veteran's claims file are dated in February 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2010).  To ensure completeness of the record, the RO should obtain any outstanding VA treatment records.  

In addition, the Court of Appeals for Veterans Claims has held that, in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board notes that the Veteran has already undergone VA psychiatric and general medical examinations.  However, new examinations are required for two reasons.  

First, the PTSD and general medical examinations were conducted in November 2005 and October 2005, respectively.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a).  

Second, the opinions provided in the two examinations are inadequate.  Although the November 2005 VA posttraumatic stress disorder (PTSD) examination found that the Veteran's PTSD did not render him unemployable, no rationale was provided.  Moreover, the October 2005 VA general medical examination did not discuss whether the Veteran's service-connected disabilities prevented him from working.  Instead, the examiner indicated that the Veteran's nonservice-connected back disability and cardiac disabilities precluded employment and stated that his service-connected scars and nonservice-connected hearing loss did not.  The Veteran's PTSD and residuals of a shell fragment wound (SFW) were not discussed.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


Accordingly, the case is REMANDED for the following action:


1.  The RO should request updated employment information from the Veteran.  

2.  The RO should obtain the Veteran's VA treatment records dated from February 2006 to the present.  All efforts to obtain these records should be documented in the claims file. 

3.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 

In rendering his or her opinion, the examiner should describe the functional impairment caused by the Veteran's service-connected disabilities and discuss how that impairment impacts physical and sedentary employment.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO should review the examination report to ensure that they contain all of the information and opinions requested in this remand.

5.  Thereafter, the RO should undertake any additional development deemed necessary and then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


